Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. OnrcBBS, § 24*—how resignation of office may he made. A resignation of a public office may be either express or by implication. 2. Qeticebs, § 24*—what constitutes resignation of police officer. The action of a city marshal in surrendering the insignia of his office and the property of the city in his possession, after receiving a letter from the mayor requesting such resignation and making no attempt thereafter to perform the duties of the office, held a resignation of the office. 3. Municipal cobpobattons, § 1237*—what is effect of award of execution against. It is reversible error, in rendering judgment against a municipal corporation, to award an execution therefor against it.